Title: From George Washington to Diego Joseph Navarro, 4 March 1779
From: Washington, George
To: Navarro, Diego Joseph


Sir,
Head Qrs Middle-brook March 4th 1779
A journey to Philadelphia in the Winter procured me the honor of Your Excellency’s favor of the 11th of Mar. last by Don Juan De Merailles, and the pleasure of this Gentleman’s acquaintance. His estimable qualities justify your recommendation & concur with it to establish him in my esteem. I doubt not he will have informed you of the cordial and respectful sentiments, which he has experienced in this Country. On my part I shall always take pleasure in convincing him of the high value I set upon his merit, and of the respect I bear to those who are so happy as to interest your Excellencys friendship.
I can only express my gratitude for your polite offer of Service by entreating you to afford me oppertunities of testifying my readiness to execute any commands with which you shall be pleased to honor me. With my prayers for your health & happiness, and with the greatest respect I have the honor to be Your Excellency’s Most Obedt & most Hble Servant
Go: Washington